DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 17 November 2021 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 November 2021.

Claim Status
3. Claims 1-7 are currently pending. and under exam herein.
Claims 6-7 are withdrawn, as discussed in the Elections/Restrictions section above.
Claims 1-5 are under examination herein.
Claims 1-5 are rejected.
Claims 1 and 3 are objected to.

Priority
4. The instant application is a 371 filing of international application PCT/KR2019/005809 filed 15 May 2019 and claims the benefit of priority to Korean Application No. KR10-2018-0055315 filed 15 May 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The claim to the benefit of priority is acknowledged. As such, the effective filing date of claims 1-5 is 15 May 2018.

Information Disclosure Statement
5. The Information Disclosure Statements filed on 13 November 2020 and 4 March 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
6. The drawings are objected to because:
Fig. 2a contains text that is illegible. 
The numbering of the partial views does not comply with 37 CFR 1.84(u)(1), which requires that partial views must be identified by the same number followed by a capital letter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains language that refers to the purported merits or speculative application of the invention (“whereby diagnostic ability maybe improved and the cost of examination may be drastically reduced”) and includes language that can be implied “The present invention relates to”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
8. Claims 1 and 3 are objected to because of the following informalities: 
Claim 1: “the two analog sequences” in line 17 should be “the two selected analog sequences” to match the antecedent basis for the limitation and avoid any confusion with earlier recited analog sequences.  
Claim 3 “the artificial nucleotide sequence” in lines 1-2 should be “the arbitrary nucleotide sequence” in order to match the antecedent basis for the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and those claims dependent therefrom, recite “preparing each random analog sequence set having similarity to target nucleic acids” in lines 4-5. It is unclear if this step requires preparing a single random analog sequence set for each target nucleic acid of the target nucleic acids, or if the claim requires preparing multiple random analog sequence sets that can be related to any of the target nucleic acids. Furthermore, the term “having similarity” is a term of degree but neither the claim nor the specification provide an indication of what degree of similarity is required in order to determine that the random analog sequence belongs in the random analog sequence sets. For examination purposes, it is interpreted that this step requires a single random analog sequence set for each target nucleic acid of the target nucleic acids.
Claim 1, and those claims dependent therefrom, recite “the highest hybridization profile similarity” in lines 6-7. It is unclear is this similarity is intended to be the same type of similarity evaluated in step (a) or is a newly recited type of similarity. For examination purposes, it is interpreted that this similarity is a new type of recited similarity. 
Claim 1, and those claims dependent therefrom, recite “the analog sequence set” in lines 7-8. However, in lines 4-5 of claim 1 recite preparing more than one random analog sequence set. Therefore, it is unclear if step (b) is intended to be performed for just one of the random analog sequence sets or performed for all of the random analog sequence sets. If the former is true, then it is unclear which random analog set out of each of the random analog sets is selected for step (b). For examination purposes, it is interpreted that step (b) is intended to be performed for just one of the random analog sequence sets and the set can be any of the sets.
Claim 1, and those claims dependent therefrom, recite “selecting, as a common complement, the arbitrary nucleic acid sequence which indicates the sum of the highest equilibrium constants (K)” in lines 12-14. However, lines 9-11 of claim 1 indicate that there is only a single arbitrary nucleic acid sequence for each equilibrium reactions are set. Therefore, it is unclear how a selection can be performed of a nucleic acid sequence with the highest sum of equilibrium constants where there is only one nucleic acid sequence that is evaluated.
Claim 2 recites “wherein the average Pearson’s correlation coefficient of the representative sequence is higher than those of all analogs constituting the analog sequence set in step (a)”. However, a Pearson’s correlation coefficient requires two variables for which to determine the covariance. The limitation of claim 2 provides no indication of what the other variable is for which the covariance is determined for the representative sequence nor how there is more than one Pearson’s correlation coefficient that can then be averaged. 
Claims 2-3 recites “the analog sequence set”. However, in lines 4-5 of claim 1 recite preparing more than one random analog sequence set. Therefore, it is unclear if these limitations are intended to refer to just one of the random analog sequence sets or to all of the random analog sequence sets. If the former is true, then it is unclear which random analog set out of each of the random analog sets is referred to. For examination purposes, it is interpreted that step (b) is intended to be performed for just one of the random analog sequence sets and the set can be any of the sets.
Claim 5 recites “wherein, in step c), two analog sequences with the highest closeness are calculated first after the number of shared complementary sequences is expressed as closeness”. However, the limitation “the number of shared complementary sequences is expressed as closeness” does not have any antecedent basis to step (c) or anywhere else in claim 1. Therefore, it is unclear how the limitation of claim 5 is performed after a step that is not recited or required to be performed in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10. Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/law of nature/natural phenomenon without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 1 recites a) preparing each random analog sequence set having similarity to target nucleic acids; b) selecting two analog sequences having the highest hybridization profile similarity among the analog sequence set by using a nearest-neighbor algorithm; c) setting multiple equilibrium reactions of a triple- stranded sequence consisting of the two selected analog sequences and an arbitrary nucleic acid sequence, and selecting, as a common complement, the arbitrary nucleic acid sequence which indicates the sum of the highest equilibrium constants (K) ; and d) selecting, as a strand complementary to the common complement, a representative sequence which is representative of the two analog sequences.
Claim 2 recites wherein the average Pearson's correlation coefficient of the representative sequence is higher than those of all analogs constituting the analog sequence set in step a).
Claim 3 recites wherein the artificial nucleotide sequence exhibits higher hybridization reactivity than all analogs constituting the analog sequence set in step a).
Claim 4 recites wherein each of the analog sequences consists of 8 to 10 bases.
Claim 5 recites wherein, in step c), two analog sequences with the highest closeness are calculated first after the number of shared complementary sequences is expressed as closeness.
The limitation for preparing the random analog sequence set equates to writing a series of short nucleotide sequences on a piece of paper, especially in view of claim 4 where the number of bases is 8 to 10 bases. The remaining limitations require merely selecting data based on comparison of data points, setting of reactions or mathematical calculations. These remaining recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. As such, claims 1-5 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not any elements in addition to the recited judicial exception for the judicial exception and thus cannot integrate the judicial exception into a practical application outside of the judicial exception itself. As such, claims 1-5 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any elements in addition to the recited judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-5 are not patent eligible.

Conclusion
11. No claims are allowed.
It is noted that claims 1-5 are free from the prior art as the prior art does not teach nor fairly suggest “b) selecting two analog sequences having the highest hybridization profile similarity among the analog sequence set by using a nearest-neighbor algorithm; c) setting multiple equilibrium reactions of a triple- stranded sequence consisting of the two selected analog sequences and an arbitrary nucleic acid sequence, and selecting, as a common complement, the arbitrary nucleic acid sequence which indicates the sum of the highest equilibrium constants (K) ; and d) selecting, as a strand complementary to the common complement, a representative sequence which is representative of the two analog sequences”. The closest prior art is Hully et al. (US 20070259337 A1; 4 March 2022 IDS document). Hully et al. discloses a method for designing a probe for identifying a plurality of target nucleic acid variants by identifying nucleotides between at least two target nucleic acid variant sequences that are representative of at least two target organism or gene variants, selecting at least two candidate probe sequences that define a probe that can hybridize with the at least two target nucleic acid variant sequences and ranking the candidate probe sequences according to their percentage identity to the target nucleic acid variant sequences or a conservation store (para. [0009], [0012], [0021], [0023], [0097]-[0120]). However, Hully et al. does not disclose b) selecting two analog sequences having the highest hybridization profile similarity among the analog sequence set by using a nearest-neighbor algorithm; c) setting multiple equilibrium reactions of a triple- stranded sequence consisting of the two selected analog sequences and an arbitrary nucleic acid sequence, and selecting, as a common complement, the arbitrary nucleic acid sequence which indicates the sum of the highest equilibrium constants (K) ; and d) selecting, as a strand complementary to the common complement, a representative sequence which is representative of the two analog sequences.

E-mail Communications Authorization
12. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631